Case 1:19-cr-00286-ELH Document 854 Filed 12/17/20 Page 1 of 12
Cjf12.11.13

 

 

U.S. Department of Justice

United States Attorney

District of Maryland
LaRai Everett Suite 400 DIRECT: 410-209-4869
Assistant United States Attorney 36 S. Charles Street MAIN: 410-209-4800
LaRai.Everett@usdoj.gov Battimore, MD 21201-3119 PAX: 410-962-0717

November 5, 2020

V

Christopher C. Nieto, Esq.

Nieto Law Office

| North Charles Street, Suite 1301
Baltimore, MD 21201

Re: United States v. Tony Solomon
Criminal No. ELH-19-0286
Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Tony Solomon hereinafter “Defendant”), by the
United States Attorney's Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
has not been accepted by November 18, 2020, it will be deemed withdrawn. The terms of the
Agreement are as follows:

Off f Convicti

l. The Defendant agrees to plead guilty to Counts One and Two of the Superseding
Information filed against him, which charges him with conspiracy to distribute and possess with
the intent to distribute five kilograms or more of cocaine in violation of 21 U.S.C. § 846. (Count
One); and knowingly and intentionally possessing with intent to distribute a mixture or substance

containing a detectable amount of heroin and fentanyl, in violation of 21 U.S.C. § 841 (Count
Two). The Defendant admits that the Defendant is, in fact, guilty of these offenses and will so
advise the Court.

Elements of the Offenses

a The elements of the offenses to which the Defendant has agreed to plead guilty,
and which this Office would prove if the case are that, on or about the time alleged in the
Superseding Information, in the District of Maryland:
Case 1:19-cr-00286-ELH Document 854 Filed 12/17/20 Page 2 of 12

Plea Agreement
U.S. v. Tony Solomon

ELH-19-0286
Page 2 of 12

a. Count One:

i. An agreement existed between two or more persons to violate the
federal drug laws by distributing and possessing with the intent to distribute five kilograms or more
of cocaine, a Schedule II controlled substance, and

ii. the Defendant knowingly and voluntarily joined in that agreement.
b. Count Two:

i. The Defendant knowingly, willfully, and unlawfully possessed a
mixture or substances containing a detectable amount of heroin and fentanyl; and

ii. The Defendant possessed the heroin and fentanyl with the intent to
distribute it.

Penalties
3. The maximum penalties provided by statute for the offenses to which the Defendant
is pleading guilty are as follows:

 

 

 

 

COUNT | STATUTE | MAND. MAX |SUPERVISED | MAX SPECIAL
MIN. IMPRIS | RELEASE FINE ASSESS-
IMPRISON- | ON- MENT
MENT MENT
1 21US.C. | 10 years Life | Atleast 5 years, $10 $100
§ 846 maximum of life million
21 U.S.C. At least 3 years,
2 § $4i(b) N/A 20 years | imum von $1,000,000 | $100

 

 

 

 

 

 

 

 

a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
retummed to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.
Case 1:19-cr-00286-ELH Document 854 Filed 12/17/20 Page 3 of 12

Plea Agreement
U.S. v. Tony Solomon
ELH-19-0286

Page 3 of 12

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant's federal and state income tax retums. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rig!

4. The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the government’s witnesses. The Defendant would not have to present
any defense witnesses or evidence whatsoever.
Case 1:19-cr-00286-ELH Document 854 Filed 12/17/20 Page 4 of 12

Plea Agreement
U.S. v. Tony Solomon

ELH-19-0286
Page 4 of 12

d, If the Defendant wanted to call witnesses in defense, however, the
Defendant would have the subpoena power of the Court to compel the witnesses to attend. The
Defendant would have the right to testify in the Defendant’s own defense if the Defendant so
chose, and the Defendant would have the right to refuse to testify. If the Defendant chose not to
testify, the Court could instruct the jury that they could not draw any adverse inference from the
Defendant's decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

g. if the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.
Case 1:19-cr-00286-ELH Document 854 Filed 12/17/20 Page 5 of 12

Plea Agreement
U.S. y. Tony Solomon
ELH-19-0286

Page 5 of 12
sAvtaet'® ing Guidel

~¥ The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulat

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A. This Office and the Defendant further agree that the guidelines applicable are
as follow:

a. Count One:

i. The parties agree that the base offense level is 30 to reflect the
quantity of cocaine attributable to the conspiracy, pursuant to
U.S.S.G. 2D1.1(c).

ii. The parties agree that the offense level is increased by 2 levels
because a dangerous weapon was possessed (U.S.S.G.
§ 2D1.1(6)(1))

b. Count Two:

i. The parties agree that the base offense level is 24 pursuant to United
States Sentencing Guidelines (“U.S.S.G.”) § 2D1.1(c) to reflect

quantity of heroin and fentanyl possessed.
c. Grouping:

With respect to the multiple counts of conviction, Counts One and Two Group for the
purpose of calculating the base offense level, pursuant to U.S.S.G. §3D1.2(d). The adjusted
offense level is, therefore, agreed to be 32.

d. Acceptance of Responsibility

This Office does not oppose a two-level reduction in the Defendant’s adjusted offense level
pursuant to U.S.S8.G. § 3E1.1(a), based upon the Defendant’s apparent prompt recognition and
affirmative acceptance of personal responsibility for the Defendant’s criminal conduct. This
Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional one-level
decrease in recognition of the Defendant’s acceptance of personal responsibility for the
Case 1:19-cr-00286-ELH Document 854 Filed 12/17/20 Page 6 of 12

Plea Agreement
U.S. v. Tony Solomon

ELH-19-0286
Page 6 of 12

Defendant’s conduct. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

4 This Office and the Defendant further agree that the Defendant’s Criminal History
Category is IV, pursuant to U.S.S.G. §4B1.1(b).

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Rule 11(c)(i(C) Plea

9. The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
11(c)(1\(C) that a sentence of 120 months imprisonment in the custody of the Bureau of Prisons
is the appropriate disposition of this case, taking into consideration the nature and circumstances
of the offense, the Defendant's criminal history, and all of the other factors set forth in 18 U.S.C.
§ 3553(a). This Agreement does not affect the Court’s discretion to impose any lawful term of
supervised release or fine, or to set any lawful conditions of probation or supervised release. In
the event that the Court rejects this Agreement, except under the circumstances noted below, either
party may elect to declare the Agreement null and void. Should the Defendant so elect, the
Defendant will be afforded the opportunity to withdraw his plea pursuant to the provisions of
Federal Rule of Criminal Procedure 11(c)(5). The parties agree that, if the Court finds that the
Defendant engaged in obstructive or unlawful behavior and/or failed to acknowledge personal
responsibility as set forth herein, neither the Court nor the Government will be bound by the
specific sentence contained in this Agreement, and the Defendant will not be able to withdraw his
plea.

Obligations of the Parti

10. At the time of sentencing, this Office will recommend a sentence of 120 months of
imprisonment, as described above. This Office and the Defendant reserve the right to bring to
the Court’s attention all information with respect to the Defendant’s background, character, and
conduct that this Office or the Defendant deem relevant to sentencing, including the conduct that
is the subject of any counts of the Indictment. At the time of sentencing, this Office will move to
dismiss any open counts against the Defendant.
Case 1:19-cr-00286-ELH Document 854 Filed 12/17/20 Page 7 of 12

Plea Agreement
U.S. v. Tony Solomon

ELH-19-0286
Page 7 of 12

Waiver of Appeal

11. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant's criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

i. The Defendant reserves the right to appeal any sentence that exceeds
120 months; and

ii. This Office reserves the right to appeal any sentence below 120
months.

G The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

 

12. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

13. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement;
and (iii) in any criminal or civil proceeding, this Office will be free to use against the Defendant
Case 1:19-cr-00286-ELH Document 854 Filed 12/17/20 Page 8 of 12

Plea Agreement
U.S. v. Tony Solomon
ELH-19-0286

Page 8 of 12

all statements made by the Defendant and any of the information or materials provided by the
Defendant, including statements, information, and materials provided pursuant to this Agreement,
and statements made during proceedings before the Court pursuant to Rule 11 of the Federal Rules
of Criminal Procedure. A determination that this Office is released from its obligations under this
Agreement will not permit the Defendant to withdraw the guilty plea. The Defendant
acknowledges that the Defendant may not withdraw the Defendant's guilty plea if the Court finds
that the Defendant breached the Agreement.

Forfeiture
14. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's sentence, and that the Order of Forfeiture may include assets directly traceable

to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

15. Specifically, but without limitation on the Government’s right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant's right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant's illegal activities:

¢ a Glock 37, .45 caliber pistol semi-automatic, serial number GAF795 and
ammunition, specifically 8 .45 caliber cartridges

16. The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 1 1(b)(1)(J),
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

17. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

18. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.
Case 1:19-cr-00286-ELH Document 854 Filed 12/17/20 Page 9 of 12

Plea Agreement
U.S. v. Tony Solomon

ELH-19-0286
Page 9 of 12

Court Not a Party

19. The Defendant expressly understands that the Court is not a party to this agreement.
In the federal system, sentence is imposed by the Court, and the Court is under no obligation to
accept this plea agreement. In the event the Court rejects this Rule 11(c)(1)(C) plea agreement,
pursuant to Rule 11(c)(5)(C), the Defendant will be informed that he may withdraw his plea. If he
persists in the guilty plea thereafter, the Defendant understands that the disposition of the case may
be less favorable than that contemplated by this agreement. The Defendant understands that
neither this Office, his attorney, nor the Court can make a binding prediction or promise that the
Court will accept this agreement. The Defendant agrees that no one has made such a binding
prediction or promise.

Entire Agreement

20. ‘This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office

other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

Be ob Lai onal

LaRai Everett
James T. Wallner
Assistant United States Attorneys

 
Case 1:19-cr-00286-ELH Document 854 Filed 12/17/20 Page 10 of 12

Plea Agreement
U.S. v. Tony Solomon

ELH-19-0286
Page 10 of 12
| have read this Agreement, including the Sealed Supplement, and carefully reviewed

every part of it with my attorney. | understand it and I voluntarily agree to it. Specifically, |
have reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not

wish to change any part of it. I am completely lh with Ton, representation of my attorney.

S-40
aaa a

1 am the Defendant’s attorney. | have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

We /20 CC tuk.

Date Christopher Nieto, Esq.

 
Case 1:19-cr-00286-ELH Document 854 Filed 12/17/20 Page 11 of 12

Plea Agreement
U.S. v. Tony Solomon

ELH-19-0286
Page 11 of 12

ATTACHMENT A

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Beginning in July 2018, or earlier, the defendant, Tony Solomon (“Solomon”) engaged in
a conspiracy to distribute controlled substances, including fentanyl, heroin, cocaine, and cocaine
base in Baltimore City, Maryland. The defendant agreed with the various coconspirators to acquire
these controlled substances and to assist in distributing those controlled substances to other
persons.

In or about July of 2018, Drug Enforcement Administration (“DEA”), Strike Force Group
| (“SFI”) began an investigation of the Monument Street corridor in East Baltimore. Law
enforcement knows this area supports a high-volume of street-level drug distribution and attendant
acts of violence associated with the drug trafficking. As part of the investigation, the DEA
obtained authority to intercept the wire and electronic communications of several individuals from
that area. Additionally, investigators conducted controlled purchases of narcotics in the area
utilizing confidential informants and undercover Baltimore City Police (“BPD”) officers. These
undercover purchases identified multiple street-level drug trafficking “shops”. These purchases
also identified the drugs shops’ sources of supply of narcotics.

During the investigation, investigators identified Solomon as a source of supply of
controlled substances to co-conspirators, Additionally, investigators intercepted calls between
Solomon and co-conspirators discussing the distribution of controlled substances including
cocaine, fentanyl, and heroin. Throughout the course of his involvement, it was reasonably
foreseeable to Solomon, and within the scope of the conspiracy that he or other members of the
conspiracy would distribute more than 5 kilograms of cocaine as well as quantities of cocaine base,
fentanyl and heroin, during the course of and in furtherance of the conspiracy.

Solomon participated in the activities of the conspiracy in the District of Maryland. Some
examples of Solomon’s participation in the conspiracy include, but are not limited to:

© Solomon maintained at least two stash locations used for storing, cutting and
packaging controlled dangerous substances with other members of the conspiracy: 1641 N. Spring
Street and 3201 Brighton Street, both located in Baltimore, Maryland.

© The stash house located at 1641 N. Spring Street was used to cut and package
quantities of controlled substances for distribution, as well as store quantities of controlled
substances for distribution. Additionally, Solomon conspired with coconspirators to use this
location to meet with drug customers for the purposes of collecting money and providing
controlled substances to them. On January 23, 2019, investigators executed a search and seizure
warrant at 1641 N. Spring Street, Baltimore, Maryland and recovered a quantity of controlled
Case 1:19-cr-00286-ELH Document 854 Filed 12/17/20 Page 12 of 12

Plea Agreement
U.S. v. Tony Solomon

ELH-19-0286
Page 12 of 12

dangerous substances and a firearm. Specifically, Solomon, along with co-conspirators possessed
with intent to distribute approximately 200 grams of cocaine base and approximately 5 grams of
cocaine, as well as a digital scale, gel caps with suspected controlled substances, and suspected
marijuana packaged in vacuum sealed bags. The defendant admits that he possessed the cocaine
and cocaine base with the intent to distribute them for sale.

. As to the other stash location, on January 23, 2019 a search and seizure warrant was
executed at 3201 Brighton Street, Baltimore, Maryland and investigators recovered a quantity of
controlled dangerous substances and a firearm. Solomon, along with co-conspirators possessed
with intent to distribute approximately 147 grams of a mixture containing heroin and fentanyl, |
large kilo press and one small kilo press, cutting agents and multiple bags of gelatin capsules and
one loaded Glock 37 .45 caliber, semi-automatic pistol bearing serial number GAF795 with 8 .45
caliber cartridges. The defendant admits that he possessed the heroin and fentanyl with the intent
to distribute them for sale. The defendant further admits that he possessed the Glock 37 pistol in
connection to his drug trafficking activities.

° Additionally, on January 23, 2019 a search and seizure warrant was executed at
Solomon's residence, located at 3528 Reisterstown Road, Baltimore, Maryland. Investigators
recovered approximately $41,912 in various locations throughout the house.

° Solomon engaged in multiple phone calls and other electronic communications
with other members of the conspiracy during which they discussed narcotic transactions.
Investigators monitored the communications during court-authorized wiretap monitoring on
cellular phones used by other members of the conspiracy.

 

 

SO STIPULATED:
() 4
WM ve Welaad ch bri Kant
: LaRai E
iol ee 7 esis Usted Mlle Rthioney

PQ spew

Christopher Nicto, Esq.
Counsel for Defendant |
